OPINION OF THE COURT
Per Curiam.
On or about June 2, 2000, the respondent pleaded guilty in the Supreme Court, Westchester County, to two counts of sodomy in the third degree, a class E felony, in violation of Penal *245Law § 130.40. He was sentenced on September 7, 2000, to 60 days incarceration and 5 years probation.
Pursuant to Judicial Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, the Grievance Committee’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, Acting P. J., O’Brien, Ritter, Santucci and Altman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Nicholas W. Puner, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Nicholas W. Puner, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.